DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to Claim 9, it is unclear as to what constitutes a crush strength expressed as a percentage.  For purposes of examination, any degree of resilience to crushing is understood to read upon the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0068744 to Cannan et al. (“Cannan”) in view of US 2009/0227480 to de Paiva Cortes et al. (“Cortes”).
	With regard to Claim 1, Cannan teaches a process for producing ceramic particle proppants comprising providing a slurry comprising a ceramic raw material comprising alumina, atomizing said slurry into droplets, coating seeds comprising alumina with said droplets to form green pellets, and sintering said green pellets to form sintered pellets (see Abstract; ¶¶ [0011], [0022], [0031], [0035], [0038]-[0039], [0041]-[0042], [0048]).  Cannan does not expressly teach a breaking operation wherein the sintered pellets are broken into angular particles.  Cortes is similarly directed to producing sintered ceramic proppants comprising alumina, and teaches breaking sintered pellets similar to those of Cannan in order to produce angular abrasive particles with advantageous properties (see Abstract; ¶¶ [0012], [0014], [0017], [0025]-[0031], [0038], [0042]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have broken the sintered pellets in the method of Cannan, as taught by Cortes, in order to realize angular ceramic proppant particles with improved properties for fracking operations.
	With regard to Claim 2, Cannan teaches sintering at temperatures within the claimed range (see Abstract; ¶ [0049]).
	With regard to Claim 3, Cortes teaches grinding and milling sintered pellets (see ¶¶ [0014], [0025]-[0031]).
	With regard to Claims 4-5, Cortes does not particularly limit the type of breaking operation conducted on the particles, suggests that yield and distribution of particles sizes is subject to selection of equipment and operating parameters thereof, and exemplifies usage of grinding mills (see ¶¶ [0025]-[0031]); however the reference does not expressly teach the claimed operating pressures.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed the claimed pressure parameters in grinding operations throughout the course of routine experimentation and optimization in obtaining a desired yield and/or distribution of particle sizes as suggested by Cortes.
	With regard to Claims 6-7, Cannan and Cortes teach production of sintered particles featuring bulk densities and apparent specific gravity properties within the claimed range (see Cannan at Abstract; ¶¶ [0012], [0015]; Cortes at Table 2; ¶¶ [0052], [0055]).
	With regard to Claim 8, Cortes teaches particle sizes within the claimed range (see Abstract; ¶ [0013]).
	With regard to Claim 9, Cannan teaches particles produced thereby are resilient to crushing (see ¶ [0013]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736. The examiner can normally be reached 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715